Order filed April 9, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00852-CV
                                  ____________

                      IN RE EURECAT US, INC., Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-25700

                              CORRECTED ORDER

      We withdraw our order issued April 8, 2014, and we issue this corrected
order in its place. On March 13, 2014, relator Eurecat US, Inc. filed a motion for
en banc reconsideration and a motion for stay. The motions are denied by a
majority vote of the court.

                                            PER CURIAM
The en banc court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, McCally, Busby, Donovan, Brown, and Wise. Chief Justice Frost and
Justices Christopher and McCally voted to grant both motions.